UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6627


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

VICTOR MANUAL GARCIA,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge.   (1:06-cr-00068-JAB-1; 1:07-cv-00851-JAB-
RAE)


Submitted:    July 9, 2009                  Decided:   July 20, 2009


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Manual Garcia, Appellant Pro Se. Terry Michael Meinecke,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Victor   Manual   Garcia       seeks   to   appeal    the   district

court’s    order     accepting     the   recommendation       of   the   magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2006) motion.

We   dismiss      the    appeal   for    lack    of    jurisdiction    because    the

notice of appeal was not timely filed.

                When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          This

appeal period is mandatory and jurisdictional.                       See Bowles v.

Russell, 551 U.S. 205 (2007).

                The district court’s order was entered on the docket

on July 24, 2008.           The notice of appeal was filed on March 2,

2009. *    Because Garcia failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.          We dispense with oral argument because the

facts     and    legal   contentions      are    adequately    presented     in    the

      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3